ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_01_EN.txt. 204

SEPARATE OPINION OF JUDGE KOROMA

Construction of wall and annexation —- Validity of Court’s jurisdiction —
Functions of Court in advisory proceedings  Findings on basis of applicable
law — Erga omnes character of findings. Respect for humanitarian law —

Role of General Assembly.

1. While concurring with the Court’s findings that the construction of
the wall being built by Israel, the occupying Power, in the Occupied
Palestinian Territory, including in and around East Jerusalem, and its
associated régime are contrary to international law, I nevertheless con-
sider it necessary to stress the following points.

2. First and foremost, the construction of the wall has involved the
annexation of parts of the occupied territory by Israel, the occupying
Power, contrary to the fundamental international law principle of the
non-acquisition of territory by force. The Court has confirmed the
Palestinian territories as occupied territory and Israel is therefore not
entitled to embark there on activities of a sovereign nature which will
change their status as occupied territory. The essence of occupation is
that it is only of a temporary nature and should serve the interests of the
population and the military needs of the occupying Power. Accordingly,
anything which changes its character, such as the construction of the
wall, will be illegal.

3. Understandable though it is that there may be a diversity of legal
views and perspectives on the question submitted to the Court, namely,
the rights and obligations of an occupying Power in an occupied territory
and the remedies available under international law for breaches of those
obligations — a question which, in my view, is eminently legal and falls
within the advisory jurisdiction of the Court — the objection is not sus-
tainable that the Court lacks competence to rule on such a question, as
determined under the United Nations Charter (Art. 96 — functional
co-operation on legal questions between the Court and the General
Assembly), the Statute of the Court (Art. 65 —- discretionary power; and
Art. 68 — assimilation with contentious procedures), the Rules of Court
(Art. 102, para. 2 — assimilation with contentious proceedings), and the
settled jurisprudence of the Court. Also not sustainable is the objection
based on judicial propriety, which the Court duly considered in terms of
its competence and of fairness in the administration of justice. In this
regard, the question put to the Court is not about the Israeli-Palestinian
conflict as such, nor its resolution, but rather the legal consequences of
the construction of the wall in the occupied territory. In other words, is it
permissible under existing law for an occupying Power, unilaterally, to

72
205 CONSTRUCTION OF A WALL (SEP. OP. KOROMA)

bring about changes in the character of an occupied territory? An emi-
nently legal question, which, in my view, is susceptible of a legal response
and which does not by necessity have to assume the nature of an adjudi-
cation of a bilateral dispute; it is a request for elucidation of the appli-
cable law. It is to that question that the Court has responded. It was
therefore appropriate for the Court to exercise its advisory jurisdiction in
this matter. The jurisdictional basis of the Court’s Advisory Opinion is
thus firmly anchored in its jurisprudence.

4. The function of the Court in such proceedings is to ascertain and
apply the law to the issue at hand. To reach its findings, the Court has
applied the relevant rules of the international law of occupation as it per-
tains to the Palestinian territories. Applying these rules, the Court has
found that the territories were occupied territory and thus not open to
annexation; that any such annexation would be tantamount to a viola-
tion of international law and contrary to international peace. Under the
régime of occupation, the division or partition of an occupied territory by
the occupying Power is illegal. Moreover, in terms of contemporary inter-
national law, every State is under an obligation to refrain from any
action aimed at the partial or total disruption of the national unity and
territorial integrity of any other State or country.

5. The Court has also held that the right of self-determination as an
established and recognized right under international law applies to the
territory and to the Palestinian people. Accordingly, the exercise of such
right entitles the Palestinian people to a State of their own as originally
envisaged in resolution 181 (11) and subsequently confirmed. The Court
has found that the construction of the wall in the Palestinian territory
will prevent the realization of such a right and is therefore a violation
of it.

6. With respect to humanitarian and human rights law, the Court has
rightly adjudged that both these régimes are applicable to the occupied
territories; that Israel as the occupying Power is under an obligation to
respect the rights of the Palestinian population of the occupied territo-
ries. Accordingly, the Court has held that the construction of the wall in
the occupied territories violates the régime of humanitarian and human
rights law. To put an end to such violations, the Court has rightly called
for the immediate cessation of the construction of the wall and the pay-
ment of reparation for damages caused by the construction.

7. Equally important is the finding that the international community
as a whole bears an obligation towards the Palestinian people as a former
mandated territory, on whose behalf the international community holds
a “sacred trust”, not to recognize any unilateral change in the status of
the territory brought about by the construction of the wall.

8. The Court’s findings are based on the authoritative rules of inter-

73
206 CONSTRUCTION OF A WALL (SEP. OP. KOROMA)

national law and are of an erga omnes character. The Court’s response
provides an authoritative answer to the question submitted to it. Given
the fact that all States are bound by those rules and have an interest in
their observance, all States are subject to these findings.

9. Just as important is the call upon the parties to the conflict to
respect humanitarian law in the ongoing hostilities. While it is under-
standable that a prolonged occupation would engender resistance, it is
nonetheless incumbent on all parties to the conflict to respect interna-
tional humanitarian law at all times.

10. In making these findings, the Court has performed its role as the
supreme arbiter of international legality and safeguard against illegal
acts. It is now up to the General Assembly in discharging its responsibili-
ties under the Charter to treat this Advisory Opinion with the respect and
seriousness it deserves, not with a view to making recriminations but to
utilizing these findings in such a way as to bring about a just and peaceful
solution to the Israeli-Palestinian conflict, a conflict which has not only
lasted for far too long but has caused enormous suffering to those
directly involved and poisoned international relations in general.

(Signed) Abdul G. Koroma.

74
